NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                  JOSEPH A. TAINA,
                   Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2017-1829
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-2017, Judge Mary J. Schoelen.
                ______________________

                 Decided: April 10, 2019
                 ______________________

   KENNETH M. CARPENTER, Law Offices of Carpenter
Chartered, Topeka, KS, for claimant-appellant.

     ERIC PETER BRUSKIN, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
MARTIN F. HOCKEY, JR., ROBERT EDWARD KIRSCHMAN, JR.,
JOSEPH H. HUNT; BRIAN D. GRIFFIN, DEREK SCADDEN, Of-
fice of General Counsel, United States Department of Vet-
erans Affairs, Washington, DC.
2                                            TAINA v. WILKIE




                   ______________________

    Before O’MALLEY, TARANTO, and STOLL, Circuit Judges.
O’MALLEY, Circuit Judge.
    This appeal was originally scheduled for oral argument
on September 5, 2018. On August 17, 2018, however, we
stayed this case pending an en banc decision in Procopio v.
Wilkie, No. 18-1721. Once this court issued its decision in
that case, see Procopio v. Wilkie, 913 F.3d 1371 (Fed. Cir.
2019), we ordered the parties to file supplemental briefs
explaining how the decision in Procopio impacts this case.
See Dkt. No. 38.
     In his supplemental brief, Appellant Joseph Taina
asked us to reverse the underlying Court of Appeals for
Veterans Claims (“Veterans Court”) decision and remand
his case to be readjudicated consistent with Procopio.
Dkt. No. 39. The government has also indicated that, in
light of Procopio, we should remand this case to the Veter-
ans Court. Dkt. No. 41; see also Dkt. Nos. 44, 45. The par-
ties’ requests for remand are now before us.
    The decision of the Veterans Court is vacated and this
appeal is remanded to the Veterans Court with instruc-
tions that Mr. Taina’s claim for benefits be reconsidered in
light of Procopio. The mandate shall issue forthwith.
               VACATED AND REMANDED
                            COSTS
      Each party shall bear its own costs.